DAVISON, J.
Jack W. Smith brought this action in the superior court of Creek county against the defendants, Paul L. Green, Yellow Transit Company, a corporation, and Massachusetts Bonding & Insurance Company to recover damages for personal injuries. The trial resulted in a verdict for the plaintiff and against the defendants. The defendants have appealed.
This companion case to Green et al. v. Burns, 204 Okla. 415, 230 P. 2d 892. The plaintiff in the present case was the driver of the car in which the plaintiff in the above-cited case was a passenger when the collision described in the above case occurred. The facts, as to the negligence on the part of defendants, in each case, are the same and reference is hereby made to the above case for a full statement of the facts.
The only proposition presented in the present case is that “defendants’ motion for a new trial should have been sustained.” This question was fully discussed in the above-cited case and the law of this case is governed by the rules of law set forth in the cited companion case.
Judgment affirmed.
ARNOLD, C.J., and CORN, GIBSON, HALLEY, and JOHNSON, JJ., concur. O’NEAL, J., dissents.